Exhibit 10.3

 

PATENT SECURITY AGREEMENT

 

This PATENT SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Patent Security Agreement”) is entered into as
of March 15, 2017, by and among the grantor listed on the signature pages hereof
(“Grantor”), and JONATHAN KAHN, in his capacity as Agent (“Agent”) for the
Lenders (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Demand Note dated as of the date hereof (as
amended, restated, supplemented, extended, renewed or otherwise modified from
time to time, the “Note”), by and among Agritech Worldwide, Inc., a Nevada
corporation (“Borrower”), Jonathan Kahn and Mo Garfinkle (collectively, the
“Lenders”), the Lenders have agreed to make Loans (as defined in the Note) to
the Borrower;

 

WHEREAS, all of the Borrower’s obligations to Agent and the Lenders under the
Note are secured by liens on and security interests in substantially all of the
now existing and hereafter acquired real and personal property of the Borrower
pursuant to and in accordance with that certain Security Agreement, dated as of
the date hereof, between the Borrower and Agent (the “Security Agreement”); and

 

WHEREAS, in order to induce Agent and the Lenders to enter into the Note and the
Security Agreement and to induce the Lenders to make the Loans as provided for
in the Note, Grantor has agreed to execute and deliver to Agent, for the benefit
of the Lenders, this Patent Security Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantor hereby agrees as follows:

 

1.    DEFINED TERMS. All capitalized terms used herein (including in the
preamble and recitals hereto) but not otherwise defined herein have the meanings
given to them in the Security Agreement.

 

2.    GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Grantor hereby grants to
Agent, for the benefit of Lenders, a continuing first priority security interest
in all of Grantor’s right, title and interest in, to and under the following,
whether presently existing or hereafter created or acquired or arising in favor
of Grantor (collectively, the “Patent Collateral”):

 

(a)   all of its Patents, including, without limitation, those referred to on
Schedule I hereto;

 

(b)   all reissues, reexaminations, continuations, continuations-in-part,
divisionals or extensions of the foregoing; and

 



 

 

 

(c)   all products and proceeds of the foregoing, including, without limitation,
all income, royalties and any claim by Grantor against third parties for past,
present or future infringement or dilution of any Patent.

 

3.    SECURITY FOR OBLIGATIONS. This Patent Security Agreement and the security
interest created hereby secures the payment and performance of all the
Obligations (as defined in the Note), whether now existing or arising hereafter.
Without limiting the generality of the foregoing, this Patent Security Agreement
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Grantor to Agent, the Lenders, or any of them, whether or not
they are unenforceable or not allowable due to the existence of an insolvency
proceeding involving Grantor.

 

4.    SECURITY AGREEMENT. The security interests granted pursuant to this Patent
Security Agreement are granted in conjunction with the security interests
granted to Agent, for the benefit of the Lenders, pursuant to the Security
Agreement. Grantor hereby acknowledges and affirms that the rights and remedies
of Agent with respect to the security interest in the Patent Collateral made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.

 

5.    AUTHORIZATION TO SUPPLEMENT. If Grantor shall obtain rights to any new
patentable inventions or become entitled to the benefit of any patent
application or patent for any reissue, division, or continuation, of any patent,
the provisions of this Patent Security Agreement shall automatically apply
thereto. Grantor shall give notice in writing to Agent, promptly (and in any
event within two (2) Business Days (as defined in the Note) after it receives
notice or actual knowledge), with respect to any new patent application filed
with the United States Patent and Trademark Office, provided that Grantor shall
not be required to disclose the exact name of the patent until such patent
application becomes public record with the United States Patent and Trademark
Office. Without limiting Grantor’s obligations under this Section 5, Grantor
hereby authorizes Agent unilaterally to modify this Patent Security Agreement by
amending Schedule I to include any such new patent applications of Grantor.
Notwithstanding the foregoing, no failure to so modify this Patent Security
Agreement or amend Schedule I shall in any way affect, invalidate or detract
from Agent’s continuing security interest in all Collateral, whether or not
listed on Schedule I.

 

6.    COUNTERPARTS. This Patent Security Agreement may be executed in any number
of counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Patent Security Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Patent Security Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Patent Security Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this Patent
Security Agreement.

 



 2 

 

 

7.    CONSTRUCTION. Unless the context of this Patent Security Agreement, the
Security Agreement, or the Note clearly requires otherwise, references to the
plural include the singular, references to the singular include the plural, the
terms “includes” and “including” are not limiting, and the term “or” has, except
where otherwise indicated, the inclusive meaning represented by the phrase
“and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms
in this Patent Security Agreement, the Security Agreement, or the Note refer to
this Patent Security Agreement, the Security Agreement, or the Note, as the case
may be, as a whole and not to any particular provision of this Patent Security
Agreement, the Security Agreement, or the Note, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this Patent
Security Agreement unless otherwise specified. Any reference in this Patent
Security Agreement, the Security Agreement, or the Note to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person (as defined in the Note) shall be construed to
include such Person’s successors and assigns.

 

8.    TERMINATION. This Patent Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Obligations
outstanding) until (i) the Security Agreement and the Note have terminated
pursuant to their express terms and (ii) all of the Obligations have been
indefeasibly paid and performed in full in cash and no commitments of Agent or
the Lenders which would give rise to any Obligations are outstanding.

 

[Signatures Immediately Follow]

 



 3 

 

 

IN WITNESS WHEREOF, Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

GRANTOR:

 

  AGRITECH WORLDWIDE, INC.         By:

/s/ Jonathan Kahn

  Name:

Jonathan Kahn

  Title:

Chief Executive Officer

 

Signature Page to Patent Security Agreement

 



 

 

 

ACKNOWLEDGED AND AGREED: JONATHAN KAHN, as Agent         By:

/s/ Jonathan Kahn

  Name:

Jonathan Kahn

  Title:

 

Signature Page to Patent Security Agreement

 

 

 

 

SCHEDULE I

 

to

 

PATENT SECURITY AGREEMENT

 

Patent Registrations and Applications

 

 

  1. Wholly Owned Insoluble Fiber Patents:

 

  a. “Amorphous Insoluble Cellulosic Fiber and Method for Making Same” Shukla US
7,625,591 B2 (Issued December 1, 2009)

 

  b. “Emulsified Liquid Shortening Compositions” Shukla US 7,763,301 B2 (Issued
July 27, 2010)

 

Per its previous Research Agreement with the USDA effective 6/1/2011, the
Company is the 50% owner of the intellectual property that was jointly produced
through its CRADA relationship (“the Patents”) and has the first rights to be
the exclusive commercialization partner on this IP.    

 

  2. Jointly-Owned Insoluble Fiber Patents:

 

  a. “Cellulosic Arabinoxylan Fiber (CAF) and Methods of Preparing” Yadav et al.
US Application #: 20150368372 (Filed June 22, 2015)

 

  b. “Insoluble Biomass Gel (IBG) and Methods of Preparing” Yadav et al. US
Application #” 20150368372 (Filed June 22, 2015)

 

  3. Jointly-Owned Soluble Fiber Patents:

 

  a. “Bio-Based Fiber Gums (BFGs) and Process For Producing BFGs” Yadav et al.
US 9,434,788 B2 (Issued September 6, 2016)

 

  b. “Methods of Encapsulation and Methods of Producing a Gel Using Biobased
Fiber Gum Oils” Onwulata et al. US Application # 14448014 (Filed July 31, 2014)

 

  c. “Methods of Decreasing the Viscosity of a Dietary Fiber” Yadav et al. US
Application #: 14/872,533 (Filed October 1, 2015)

 

  d. “Bio-Fiber Gum Hydrolysates and Process of Producing” Yadav et al.
Provisional Patent #62333456 (Filed May 9, 2016)

 

  e. “Process to Prepare Highly Functional Fiber Products and Products Produced
Thereby” Yadav et al. US Application #: 15240702 (Filed August 18, 2016)

 

  f. “Composition Suitable for Making Edible Films or Coatings” Jin et al.
Invention Disclosure submitted April 2016

 

 

 



 

 

 

 

